DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a manifold” as well as  “a shell and tube heat exchanger ” in line 16-17 of claim 1 and further refers to “a manifold” as well as  “a shell and tube heat exchanger ” in line 19 of claim. It is unclear if first and second instance of a manifold are referring to different structures or the same structure as both are introduced as independent elements based on the language of the claim similarly it is unclear if the firs an second instance of a shell an tub heat exchanger are referring to different structures or the same structure. If both instance are referring to different structures it would be unclear which of the two listed manifolds or heat exchangers would be referenced to later in claim 1 when “said shell and tub heat exchanger” or “said manifold” are referred to later in claim 1. For the purposes of examination the both instances of the manifold and the shell and tube heat exchanger will be treated as if they refer to the same structure. Claims 4-12 and 14-16 are rejected for their dependency from claim 1.
Regarding claim 5, it is unclear what pressure resistance levels would or would not meet the limitations of the claims or how the thickness and average cross section of the pipe are elected to achieve a non defined pressure resistance level, and the thickness and diameter of the shell are selected to achieve another non-defined pressure resistance level for the shell that is different from the pressure resistance level of the pipe.  Since  the pressure resistance levels are not further deified but simply stated as being different from one another it is unclear where the meets and bound of the claim lie as an individual variation in the pressure resistance levels within the pipe and the shell  depending on where the pressure resistance level was measured or tested could lead to individual sections of the pipe having different pressure resistance levels  and individual sections of the shell having different pressure resistance levels relative to one another. Further it is unclear how the selection of the thickness and cross section  of the pipe and thickness and diameter of the shell are selected to achieve the pressure resistance levels and ranges dimensions are not laid out in the claim, it is unclear if the claim is attempting to lay out specific dimensions which lead to the pressure resistance levels as the pressure resistance levels are not further defined and as such it is unclear where the meets and bounds of claim 5 lay or if the method of selection is attempted to be claimed as the steps of the method of selection are not laid out in the claim.
Claims 6 and 7 it is unclear how the selection of the thickness and cross section  of the pipe and thickness and of the shell are selected to be consistent with  the pressure classification levels and ranges  as specific dimensions are not laid out in the claim, it is unclear if the claim is attempting to lay out specific dimensions which lead to the pressure values consistent with pressure classifications. It is unclear to what degree the dimensions must be selected to be “consistent with” a pressure classification.  as it is unclear to what degree  dimensions must consistent with the pressure classifications listed. As such it is unclear where the meets and bounds of claim 6 and 7 lay or if the method of selection is attempted to be claimed as the steps of the method of selection are not laid out in the claim. Because the claims are so indefinite that "assumptions as to the scope of such claims" is needed, we do not address the merits of the Examiner's remaining rejections. See In re Steele, 305 F.2d 859, 862, (CCPA 1962) (holding that the Examiner and the Board were wrong in relying on what, at best, were speculative assumptions as to the meaning of the claims).
Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon. As a courtesy to Applicant, Examiner has cited references, which, in addition to those cited by Applicant, appear relevant to Applicant’s disclosure for Applicant’s review.  Examiner notes that Applicant’s correction of the deficiencies under 35 U.S.C. 112 may necessitate new grounds of rejection.
Claim 12 recites wherein said horizontal angles of helices refers to angles in helices wherein the radius of a helix, measured from the spiral pipe's vertical center line present at the angle, differs from the average radius of the same helix or from the average radius of helices when measured lengthwise along the vertical center line. It is unclear for the claim language how the angle would differ within the helix if this is referring to a specific different or if it is referring to a general difference. Additionally the language  “or from the average radius of helices” appear to be referring to an helices but is unclear if this is referring to all the helixes of the spiral pipe, which are already referred to before the “or” clause, or if it is referring to additional helixes and if so this limitation would lack antecedent basis in the claim. 
Claims 14 and 15 refer to “the shell” in each claim it is unclear if this is referring to the container shell or the shell said spiral pipe both of which are listed in claim 1 from which each of claim 14 and 15 depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5 and 8-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helppolainen et al. (WO 2015/136156 A1, originally cited in the 5/6/2020 IDS) in view of Horne (US Patent 3,958,555)  and Greaney et al (US Patent Application Publication US 2012/0246935 A1).
Regarding claim 1, Helppolainen discloses (Figure 1-3), a container ( container 1) for recovering the heat energy of wastewater comprising blackwater ( per page 1 line 6-11 the wastewater may be black or gray wastewater  and additionally the wastewater may be black wastewater per page 2 line 13-17), said container (1) comprising: a container shell (the outer jacket 12 including sidewall 1a) defining the container outwards, a continuous spiral pipe (wastewater pipe 2, which is a spiral per figure 1 and per page 6, line 20-23) for conveying wastewater through the container in a vertical direction (wastewater 200 flows from inlet  to outlet 22 in a vertical direction as seen in figure 1), said spiral pipe (2) being in communication with an extra-container wastewater ingress conduit (wastewater supply pipe 2a) by way of an inlet connection (at wastewater inlet 21)  associated with the container shell, and with an extra- container wastewater egress conduit (wastewater discharge pipe 2b) by way of an outlet connection (wastewater outlet  22) associated with the container shell;
 a first heat transfer space encircling a shell of the spiral pipe ( the portion of the interior 10 of the container between the outer surface of the pipe 2 and the sidewall 1a ) and being confined by the shell of said spiral pipe (2) and by the shell of the container ( the portion of the interior 10 is bounded by the sidewall 1a of the container 1 and the outer surface of the pipe 2), and said first heat transfer space (in the interior 10) being in communication with a heat transfer fluid ingress conduit by way of at least one heat transfer fluid inlet connection (inlet 41 for a second heat transfer fluid ) associated with the shell (the outer jacket 12 including sidewall 1a) of the container and with a heat transfer fluid egress conduit by way of at least one heat transfer fluid outlet connection ( outlet 42 for a second heat transfer fluid ) associated with the shell of the container (the inlet 41 and outlet 42 are on the walls of the container 1 as seen in figure 1), as well as a second heat transfer space left inside the spiral pipe (2) and confined by an outer shell of said spiral pipe (the portion of interior 10 inside the outer surface of pipe 2  in which the  spiral preheating pipe 3 is nested within or inside the wastewater pipe 2 per page 4, line 20-28, where the pipe 3 is in the inner periphery of the wastewater pipe per Page 7, line 2-4), whereby at least a portion of the container (1) is provided as a pressure vessel (the container 1 is a pressure vessel per page 8 line 8-12) ,  wherein the container comprises a manifold (at the supply pipe 3a connected to inlet 31 and at outlet pipe 3b connected to outlet 32 for pipes 3 which can divide into smaller pipes per page 4 line 37 through page 5 line 11) as well as a shell and tube heat exchanger inside the spiral pipe (where pipe 3 is spiral within the shell of container 1 as seen in figure 1 and per page 6 line 29-31)  
with a manifold (at the supply pipe 3a connected to inlet 31 and at outlet pipe 3b connected to outlet 32 for pipes 3 which can divide into smaller pipes per page 4 line 37 through page 5 line 11)  as well as a shell and tube heat exchanger, preferably a spiral type shell and tube heat exchanger (where pipe 3 is spiral within the shell of container 1 as seen in figure 1 and per page 6 line 29-31), said shell and tube heat exchanger having its inlet and outlet ends (at inlet 31 and outlet 32) , coupled to said manifold.
However Helppolainen does not explicitly disclose the container has its shell provided with at least one openable inspection hatches, at least one inspection hatch having fastened thereto a manifold as well as a shell and tube heat exchanger,  said shell and tube heat exchanger having its inlet and outlet ends, coupled to said manifold which is further provided with a  valve for opening and closing a fluid connection to said shell and tube heat exchanger.
Horne teaches (figure 4-6) a heat exchanger (calorifier 28)  with a container has its shell (at vessel 29)  provided with at least one openable inspection hatches (removable lid 29A) , at least one inspection hatch having fastened thereto a manifold as well as a shell and tube heat exchanger (at the conduit 52 connecting to the inlet end 33A of coil 33 and the fluid connection at the limiting valve 32 at the discharge of the coil 33, where the coil 33 and the vessel 29 form a shell and tube heat exchanger), preferably a spiral type shell and tube heat exchanger (the coil 33 has a spiral shape as seen in figure 4), said shell and tube heat exchanger having its inlet and outlet ends, coupled to said manifold which is further provided with a valve for opening and closing a fluid connection to said shell and tube heat exchanger (a valve at limiting vale 32 controls the rate of flow to maintain a temperature per Col. 5 line 53-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic connections of Helppolainen to include the openable hatch/removable lid connected to the heat exchange coil as taught by Horne and to include a valve in the inlet and outlet manifold of the heat exchanger as taught by Horne. Doing so would provide a structure for fixing and supporting the heat exchanger within the shell and provide a means for removing the heat exchange and accessing the inside as taught by the disclose of a removable lid as a means of closing the cylinder of the shell as recognized by Horne (per Col. 5, line 3-23). And providing the valve would provide a means of controlling the flow of fluid in the heat exchanger coil as is well known within the heat exchanger art and specifically a valve could control the rate of flow to maintain a temperature affected by the heat exchanger as recognized by Horne (per Col. 5, line 56-60).
 Additionally Helppolainen does not disclose, the spiral pipe consists of acid-proof or stainless steel and has at least its internal surface treated in such a way that, by means of said treatment, the spiral pipe has at least its internal surface adapted to have an average chromium content higher than the average chromium content of other parts of the spiral pipe's wall, or that the spiral pipe has at least its internal surface treated with electrolytic polishing to and an internal surface roughness below Ra=120µm .
Greaney teaches (figure 1-4) a pipe for a heat exchanger (at tubes 14) within a shell (11) where the pipe consists of stainless steel (stainless steel is cited as an example material per paragraph 0042 as the primary layer 21 of the tubes 14), and has at least its internal surface treated in such a way that, by means of said treatment, the spiral pipe has at least its internal surface adapted to have an average chromium content higher than the average chromium content of other parts of the spiral pipe's wall (a chromium  enriched layer 22 is applied over the primary layer 21 of the tubes 14 as seen in figure 4,and per paragraph 0041,  which is over an internal and an external surface of the tube 14 as seen in figure 4), where the pipe has at least its internal surface treated with electrolytic polishing (as seen in figure 4 the internal and outer surfaces of the pipe 14 are treated with a protective layer 23 which is electro polished with an acidic electrolyte per paragraph 0016 and 0037) and an internal  surface roughness below Ra=120 µm (per paragraph 0016 and 0037 where the surface roughness is below 0.25  micrometers which would be below a roughness of 120 micrometers).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Helppolainen to provide a stainless steel material for the tube construction with a surface coating with a higher chromium content as taught by Greaney. Doing so would have provided a heat exchange tube construction which would provide a non-fouling surface to reduce fouling in the heat exchanger as recognized by Greaney (per paragraphs 0014 and 0041) and It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Helppolainen to include electro polished tubes as taught by Greaney. Doing so would have provided a heat exchange tube construction which would provide a non-fouling surface to reduce fouling in the heat exchanger as recognized by Greaney (per paragraphs 0037).
Regarding claim 4, Helppolainen as modified discloses the claim limitations of claim 1 above and Horne further discloses that the inspection hatch (removable lid 29A) is coupled to a flange of the container (29A is attached to a flange of the shell  at vessel 29 with bolts per Col. 5, line 20-23) and to the inspection hatch (29A) is coupled in an openable manner to the shell and tube heat exchanger as well as the manifold (at the conduit 52 connecting to the inlet end 33A of coil 33 and the fluid connection at the limiting valve 32 at the discharge of the coil 33, where the coil 33 and the vessel 29 form a shell and tube heat exchanger).
Regarding claim 5, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses the material thickness of the spiral pipe (2) with respect to an average cross- sectional diameter of the spiral pipe is on the one hand selected in such a way that the spiral pipe (2) has a first pressure resistance level, and the material thickness for the container's (1) shell (12) with respect to the container's internal diameter is on the other hand selected in such a way that the container has a second pressure resistance level, whereby the pressure resistance level of the spiral pipe (2) is different from that of the container (as the pressure resistance is not further defined any variation in the pressure resistance would meet the claim limitations as individual imperfections would lead to individual variations in the pressure resistance in the pipe 2 and the shell 12 as well as the general shape and thickness of the pipe 2 versus  the shape and thickness of the shell 12 would lead to variations in the pressure resistance depending on where the pressure resistance was measured and as any difference in pressure resistance would meet the claim limitations since there would be   individual variations of the  pressure resistance of the in the pipe  and shell themselves).
Regarding claim 8, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses the shell and tube heat exchanger (at pipe 3 within the shell of container 1 as seen in figure 1 and per page 6 line 29-31) located in the second heat transfer space (the portion of interior 10 inside the outer surface of pipe 2  in which the  spiral preheating pipe 3 is nested within or inside the wastewater pipe 2 per page 4, line 20-28, where the pipe 3 is in the inner periphery of the wastewater pipe per Page 7, line 2-4) is fabricated as an independent pressure vessel (within pipe 3) from which does not occur any material transfer onto a tube side of the container, i.e. into the spiral pipe (spiral pipe 2 and pipe 3 are separate and have separate inlets and outlets), or onto a shell side of the container (pipe 3 transfers fluid from inlet 31 to outlet 32 and does not enter the interior 10 outside of pipe 3) 
Regarding claim 9, Helppolainen as modified discloses the claim limitations of claim 1 above, However Helppolainen does not disclose, the container shell has the internal and external walls finished with a treatment enhancing the corrosion and wear resistance thereof.
Greaney teaches (figure 1-4) a pipe for a heat exchanger (at tubes 14) within a container shell (11) where the pipe and the internal and external surface of the  shell finished with a treatment enhancing the corrosion and wear resistance thereof (a chromium  enriched layer 22 is applied over the primary layer 21 of the tubes 14  and shell 11 as seen in figure 4,and per paragraph 0041, with the coating being applied to the surface of the shell per paragraph 0036,  which is over an internal and an external surface of the tube shell as seen in figure 4, additionally the stainless steel construction,  stainless steel is cited as an example material per paragraph 0042 as the primary layer 21 and the tubes 14 and shell 11 can be of the same material per paragraph 0033, would provide corrosion resistance as stainless steel is usually selected for its corrosion resistance).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Helppolainen to provide a stainless steel material for the shell construction with a surface coating with a higher chromium content as taught by Greaney. Doing so would have provided a heat exchange tube construction which would provide a non-fouling and corrosion resistant coating surface in the heat exchanger as recognized by Greaney (per paragraphs 0014 and 0017).
Regarding claim 10, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses wherein the container (1) further comprises  a cover (at cover 1b) and a bottom (the bottom 1c) , wherein one of more of the shell (at outer jacket 12), the cover and the bottom  are provided with one or more additional connections (additional inlets 51 and outlets 52 as the container can comprise an additional inlet supply pipe and discharge pipe per Col. 10 line 20-29) , for heat exchangers in order to transfer energy into or out of a heat transfer fluid present in the heat transfer space (per Col. 10 line 20-29).
Regarding claim 11, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses the spiral pipe (2) has an interior which is continuous for adapting a liquid to travel in said spiral pipe without obstruction (wastewater flows from the inlet 21 to the outlet 22 through pipe 2, per page 7 line 6-8) .
Regarding claim 12, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses wherein the spiral pipe (2) has its helices designed to have horizontal angles , wherein said horizontal angles of helices refers to angles in helices (as seen in figure 1, angles between adjacent spiral sections and as the angles are not further defined any angle will meet the claim limitation) wherein the radius of a helix, measured from the spiral pipe's vertical center line present at the angle, differs from the average radius of the same helix or from the average radius of helices when measured lengthwise along the vertical center line (a show the radius differs from the average radius is not further defined in the claim an measurement of radius could meet this limitations such as a radius measured to the inward facing surface of the spiral pipe 2, or a radius measured to the outward facing surface of the spiral pipe 2 in figure  1 one of which would have a radius different from the average radius).
Regarding claim 14, Helppolainen as modified discloses the claim limitations of claim 1 above and Horne further discloses the shell is provided with two openable inspection hatches. As Horne  teaches (figure 4-6) a heat exchanger (calorifier 28)  with a container has its shell (at vessel 29)  provided with at least one openable inspection hatches (removable lid 29A forms a hatch as does alternative outlet 30a and alternative inlet 30B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic connections of Helppolainen to include the openable hatch/removable lid connected to the heat exchange coil as taught by Horne and to include a valve in the inlet and outlet manifold of the heat exchanger as taught by Horne. Doing so would provide a structure for providing alternative inlets and outlets that can be plugged during non-use as recognized by Horne  (per Col. 5, line 437-39). 
Additionally the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 15, Helppolainen as modified discloses the claim limitations of claim 1 above and Horne further discloses the shell fastened to the inspection hatch is a spiral type shell (the coils 33 forms a spiral heat exchange shell for fluid as seen in figure 4 of Horne).
Regarding claim 16, Helppolainen as modified discloses the claim limitations of claim 10above however Helppolainen does not explicitly disclose the additional connections are flange connections. Using flange connections is notoriously well known in the heat exchange art. The Examiner hereby takes Official Notice of the notoriously well-known nature of flange connections for heat exchanger fluid inlets and outlets, and it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to employ flange connections for heat exchanger fluid inlets and outlets.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Regarding the argument that Helppolainen does not disclose a black water system as require by claim 1. The examiner respectfully disagrees and notes that Helppolainen explicitly discloses on page 1 line 6-11 the wastewater may be black or gray wastewater and additionally the wastewater may be black wastewater per page 2 line 13-17.
In response to applicant's argument that Greaney is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Helppolainen and Greaney are related both heat exchangers while Greaney discloses the specific example of a heat exchanger in the context of a crude oil refinery  paragraph 0002 of Greaney also states the its inventive concept is the “reduction of depositional fouling in heat transfer components, which include but are not limited to heat exchangers” which refers to heat exchangers in general. In this case both the claimed invention and the prior art of Greaney are concerned with surface treatments in heat exchangers to reduce corrosion and fouling, which is the accumulation of undesired material in the heat exchanger pipe. The specification of the instant application states in page 5 line 30-34 of the originally filed specification ”Thereby the spiral pipe's internal surface has been enabled to withstand corrosive sewage waters and, in addition, the pipe's walls have been enabled to repel dirt, i.e. have been managed to become self-cleaning”  which is directly in relation to corrosion resistance and anti-fouling in heat exchanger pipes. Similarly Greaney is concerned with  corrosion resistance and anti-fouling properties of heat exchanger tubes  as noted in  paragraphs 0014 where the corrosion resistant material can be used in other applications to reduce corrosion and fouling per paragraph 0017. As such Greaney is in the field of the applicant’s endeavor as it is concerned with corrosion and fouling in heat exchanger pipes similarly to the instant application. Therefore for at least these reasons the above named prior art of Helppolainen in view of Horne and Greaney still discloses the claim limitations of claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/
Examiner, Art Unit 3763                                                                                                                                                                                            
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763